Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The objections to claims 2, 3, 14 and 23 are withdrawn based on the amendment filed on 12/28/2020.
The 35 U.S.C. 112 rejection of claims 10 and 20 is withdrawn based on the amendment filed on 12/28/2020.
The 35 U.S.C. 101 rejection of claims 22 and 23 is withdrawn based on the amendment filed on 12/28/2020.
Applicant's arguments filed on 12/28/2020, with respect to the 35 U.S.C. 102(b) rejection have been fully considered but they are not persuasive.  Examiner’s response to each argument made by Applicant is provided below. 
On page 10, pertaining to Independent Claim 1, Applicant argues:

    PNG
    media_image1.png
    210
    544
    media_image1.png
    Greyscale

Applicant’s argument is not commensurate with the scope of claim language in claim 1.  The entirety of claim 1 recites: 

    PNG
    media_image2.png
    274
    504
    media_image2.png
    Greyscale


Nowhere in claim 1 requires performing ‘an analysis of overall neuron activity’ to determine the claimed “count” as Applicant asserts.  The limitation governing the count is: “determining a count of those of the plurality neurons whose overlap exceeds an activation threshold of the neural network”.  Applicant is implying that this limitation requires a counting the number of neurons whose overlap [value] exceeds an activation threshold.  However, based on the broadest reasonable interpretation of the claim as afforded under MPEP §2111, this limitation can be construed to mean counting for all neurons an overlap value and assessing whether any of those overlap values exceed an activation threshold.  The latter interpretation is how the applied prior art reference to Rhodes approaches the count.  In Rhodes at fig. 11 and ¶138, Rhodes discloses for each neuron, counting the number of active overlaps for a particular branch, e.g., counting the number of concurrently active inputs out of the eight possible inputs that impinge branch 1104.  Rhodes further 
On page 10, pertaining to Independent Claim 1, Applicant further argues :
    PNG
    media_image3.png
    207
    545
    media_image3.png
    Greyscale

Examiner does not agree.  In fig. 2A and ¶63, Rhodes teaches determining an overlap value for each of the neurons, where the overlap value is the number of concurrently sensory fibers that impinge on branches of each neuron.
On page 10, pertaining to Independent Claim 1, Applicant further argues : 
    PNG
    media_image4.png
    125
    547
    media_image4.png
    Greyscale

Examiner does not agree.  There is no requirement in claim 1 to take into account synaptic weight when determining an overlap value.  The claim language of claim 1 only requires the overlap value correspond to the active inputs.  The portion of claim stating “synapses having non-zero synaptic weights“ has no requirement or definition in the role synaptic weights play in the overlap value determination.
On pages 10-11, pertaining to Independent Claim 1, Applicant further argues: 

    PNG
    media_image5.png
    210
    525
    media_image5.png
    Greyscale

Applicant’s argument parallels that made in the first argument and therefore Examiner’s rebuttal is applied here.  Under the broadest reasonable interpretation, there does not need to be a ‘count of neurons’.  Rather, the claimed “count of those of the plurality of neurons” is construed to mean counting the overlap value in each of the plurality of neurons and further assessing which overlap values exceed the activation threshold.
On page 11, pertaining to Independent Claim 1, Applicant further argues:

    PNG
    media_image6.png
    153
    544
    media_image6.png
    Greyscale
 
Applicant’s argument parallels that made in the first argument and therefore Examiner’s rebuttal is applied here.  There is no requirement in claim 1 for the type of analysis over the plurality of neurons that Applicant is arguing.
Examiner mapping of Claim 1 to Rhodes as provided in the Office Action filed on 7/27/2020 is given below with additional illustrations for clarity.
Claim 1: A method, comprising

for each of a plurality of neurons (figs. 1A-B, item 100…; figs. 2A-D, plurality of neurons) within an artificial neural network (figs. 2A-D ... artificial neural network)

Note:
This is an individual neuron, e.g., ‘each neuron’ 

    PNG
    media_image7.png
    401
    318
    media_image7.png
    Greyscale

Note:
This a plurality of neurons connected as an artificial neural network

    PNG
    media_image8.png
    499
    678
    media_image8.png
    Greyscale





determining an overlap value corresponding to active inputs (…fig. 2A and ¶63 ... for each particular dendrite branch, the overlap value is the number of concurrently sensory fibers that impinge on the dendrite branch, e.g., the number of active darkened circles 206 along the each dendrite branch; fig. 11 and ¶132 ... example of neuron having dendrite branches, each impinged by eight sensory fiber inputs, thus having a maximum overlap value of eight)

Note:
The number of darkened circles along each dendrite branch is ‘overlap value’

    PNG
    media_image8.png
    499
    678
    media_image8.png
    Greyscale

Note:
Example overlap value of 8

    PNG
    media_image9.png
    394
    481
    media_image9.png
    Greyscale



connected to the neuron via synapses (figs. 2A-D….intersection area between dendrite branches 202(n)(a ... d) and sensory fiber inputs 204(m) are synapses)
having non-zero synaptic weights (fig. 11 and ¶134 ... connections between the sensory fiber inputs and branches, e.g., 1104-1108, may be assigned various different weights, where the sums of concurrently received input signal may be calculated based on the weights assigned to the different connections between the inputs and the branches 1104-1108)
determining a count of those of the plurality of neurons (fig. 11 and ¶138 ... counting the number of active overlaps for a particular branch, e.g., counting the number of concurrently active inputs out of the eight possible inputs that impinge branch 1104) whose overlap exceeds an activation threshold of the neural network (¶133-135 ... activation threshold is a threshold level of concurrent activity, e.g., a number of concurrently active inputs that impinge on a particular branch, required to activate/trigger the branch; ¶138..."branch 1104 initially is configured to activate when four out of eight inputs 1110(a), 1110(b), 1110(c), 1110(d), 1110(e), 1110(f), 1110(g), and 1110(h) that impinge branch 1104 are concurrently active"…)
comparing the count to a predetermined neuronal activity target (fig. 12, items 1202-1204; ¶137...desired activation frequency is predetermined neuronal activity target; ¶138...example desired activation frequency for branch 1104 is 25%, e.g., the desired activation of the branch is 25% of the total time...the desired frequency is compared to what is actually observed of branch 1104, e.g., in the particular instance, branch 1104 is activating less than the target 25% of the time, e.g., it is observed 4 out of 8 inputs are concurrently active less than 25% of the time)

Note:
“predetermined neuronal activity target” is mapped to fig. 12, items 1202-1204… BOTH user established desired activity rate of the branches as well as activities rates of the cell body‘.  In Rhodes ‘desired activity rate’, ‘desired activation frequency’, and ‘target activity’ are used interchangeable to mean the same thing. 

    PNG
    media_image10.png
    705
    515
    media_image10.png
    Greyscale

Note:
Desired Activity Rates for the Simulated Branches is set by user in ‘Branch Homeostasis Target Activity [%]’ as shown in figs. 4. 
Desired Activity Rates for the Simulated Cell Body by user in ‘Branch Homeostasis Target Activity [%]’ as shown in figs. 4.  

    PNG
    media_image11.png
    686
    883
    media_image11.png
    Greyscale



adjusting the activation threshold of the neural network to approach the predetermined neuronal activity target (figs. 12, items 1210 and 1212; ¶138... in the particular instance, because it is observed that branch 1104 is activating less than the desired/targeted activation frequency of 25%, the activation threshold is reduced from the initial activation threshold of four out of eight, to three out of eight to trigger activation of the branch; ¶139...similarly if it was observed in another instance that the branch is activating more than the desired/targeted activation frequency of 25%, the number of concurrently active inputs required to trigger branch 1104 may be increased, for instance from the initial activation threshold of four out of eight, to five out of eight...in order to bring the neuronal activity closer to the predetermined neuronal activity target percentage of 25%).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2013/0159232 to Rhodes.
Per claim 1, Rhodes discloses a method (see figures), comprising:
for each of a plurality of neurons (figs. 1A-B, item 100 and fig. 11, item 1100; ¶48...individual neuron having a cell body 102, dendrites 104(a-e) and axon/output 106; figs. 2A-D, plurality of neurons 202(1)…202(n)) within an artificial neural network (figs. 2A-D…artificial neural network array), determining an overlap value corresponding to active inputs (fig. 2A, items 206 and ¶56…each dendrite branch (202(n)(a..d) has a certain number of locations that ‘impinge’ with the sensory input fibers 204(m), these locations are represented by the darkened circles 206 marking the active overlaps between the dendrite branch and sensory fiber where the later can transmit activity to the former; fig. 2A and ¶63…for each particular dendrite branch, the overlap value is the number of concurrently sensory fibers that impinge on the dendrite branch, e.g., the number of active darkened circles 206 along the each dendrite branch; fig. 11 and ¶132…example of neuron having dendrite branches, each impinged by eight sensory fiber inputs, thus having a maximum overlap value of eight) connected to the neuron via synapses (figs. 2A-D…intersection area between dendrite branches 202(n)(a…d) and sensory fiber inputs 204(m) are synapses) having non-zero synaptic weights (fig. 11 and ¶134…connections between the sensory fiber inputs and branches, e.g., 1104-1108, may be assigned various different weights, where the sums of concurrently received input signal may be calculated based on the weights assigned to the different connections between the inputs and the branches 1104-1108); 
determining a count of those of the plurality of neurons (fig. 11 and ¶138…counting the number of active overlaps for a particular branch, e.g., counting the number of concurrently active inputs out of the eight possible inputs that impinge branch 1104) whose overlap exceeds an activation threshold of the neural network (¶133-135…activation threshold is a threshold level of concurrent activity, e.g., a number of concurrently active inputs that impinge on a particular branch, required to activate/trigger the branch; ¶138…”branch 1104 initially is configured to activate when four out of eight inputs 1110(a), 1110(b), 1110(c), 1110(d), 1110(e), 1110(f), 1110(g), and 1110(h) that impinge branch 1104 are concurrently active”; ¶138…there is counting of both the number of concurrently active inputs along a branch that exceeds the threshold, e.g., four, as well as a count of the number of times over a period of time the branch 1104 activated or surpassed the threshold to determine percentage, e.g., less than 25%; fig. 12, item 1206…monitoring activity rates of the branches, e.g., counting how many times branches activated based on threshold level; fig. 12, item 1208…can also apply a similar approach to activity rates of cell body);
comparing the count to a predetermined neuronal activity target (fig. 12, items 1202-1204; ¶137...desired activation frequency is predetermined neuronal activity target; ¶138…example desired activation frequency for branch 1104 is 25%, e.g., the desired activation of the branch is 25% of the total time…the desired frequency is compared to what is actually observed of branch 1104, e.g., in the particular instance, branch 1104 is activating less than the target 25% of the time, e.g., it is observed 4 out of 8 inputs are concurrently active less than 25% of the time); and
adjusting the activation threshold of the neural network to approach the predetermined neuronal activity target (figs. 12, items 1210 and 1212; ¶138…in the particular instance, because it is observed that branch 1104 is activating less than the desired/targeted activation frequency of 25%, the activation threshold is reduced from the initial activation threshold of four out of eight, to three out of eight to trigger activation of the branch; ¶139…similarly if it was observed in another instance that the branch is activating more than the desired/targeted activation frequency of 25%, the number of concurrently active inputs required to trigger branch 1104 may be increased, for instance from the initial activation threshold of four out of eight, to five out of eight…in order to bring the neuronal activity closer to the predetermined neuronal activity target percentage of 25%).
Per claim 2, Rhodes discloses claim 1, further disclosing adjusting the activation threshold comprises: decrementing the threshold when the count is less than the predetermined neuronal activity target (figs. 12, items 1210 and 1212; ¶138…in the particular instance, because it is counted that branch 1104 is activating less than the desired/targeted activation frequency of 25%, the activation threshold is decremented from the initial activation threshold of four out of eight, to three out of eight to trigger activation of the branch).
Per claim 3, Rhodes discloses claim 1, further disclosing the activation threshold is predetermined (¶138…”branch 1104 initially is configured to activate when four out of eight inputs 1110(a), 1110(b), 1110(c), 1110(d), 1110(e), 1110(f), 1110(g), and 1110(h) that impinge branch 1104 are concurrently active”…thus activation threshold is initially predetermined value of four).
Per claim 4, Rhodes discloses claim 1, further disclosing determining the overlap value comprises applying synaptic weights to the inputs (fig. 11 and ¶134…connections between the sensory fiber inputs and branches, e.g., 1104-1108, may be assigned various different weights, where the sums of concurrently received input signal may be calculated based on the weights assigned to the different connections between the inputs and the branches 1104-1108 and determining whether that sum exceeds threshold levels).
Per claim 5, Rhodes discloses claim 4, further disclosing said applying the synaptic weights to the inputs comprises multiplication of the synaptic weights by the inputs and summation of the results thereof (¶134…weighted sums of concurrently received input signals is a weight assigned to each input signal, multiplied by that input signal and the summed with the other active weighted input signals).
Per claim 6, Rhodes discloses claim 4, further disclosing the synaptic weights are binary (¶15, 49…”the input signal received from the inputs may be binary, and each branch may be configured to activate when a weighted sum of the binary input signal…exceeds the branch’s branch activation threshold level”).
Per claim 7, Rhodes discloses claim 1, further disclosing each of the plurality of neurons is within one layer of the artificial neural network (figs. 2A-D…one layer of neural nodes 202(n)).
Per claim 8, Rhodes discloses claim 1, further disclosing each of the plurality of neurons is within one spatial region of the artificial neural network (fig. 1…neural nodes 202(n) in one dimensional plane).
Per claim 9, Rhodes discloses claim 1, further disclosing the neural network comprises a hierarchical temporal memory (¶54…hierarchical tree structure of dendrites construed to be hierarchical memory; ¶63…within a specified window of time, determine the number of active input sensory fiber on the dendrites, thus branch structure construed as hierarchical temporal memory).
Per claim 10, Rhodes discloses claim 1, further disclosing the predetermined neuronal activity target corresponds to 10% or less of the plurality of neurons (fig. 4…”Neuron Homeostasis Target Activity” set to 5%).
Per claim 11, Rhodes discloses claim 1, further disclosing the active inputs correspond to a sparse distributed representation (fig. 2A-D…active input on branches as shown by the darkened circles are sparsely distributed).
Claims 12-23 are substantially similar in scope and spirit as claims 1-11.  Therefore, the rejection of claims 1-11 are applied accordingly.  Rhodes further discloses the ANN can be a hardware implementation.
Per claim 24, Rhodes discloses a method (see figures), comprising:
setting an initial activation threshold of an artificial neural network (¶133-135…activation threshold is a threshold level of concurrent activity, e.g., a number of concurrently active inputs that impinge on a particular branch, required to activate/trigger the branch; ¶138…”branch 1104 initially is configured to activate when four out of eight inputs 1110(a), 1110(b), 1110(c), 1110(d), 1110(e), 1110(f), 1110(g), and 1110(h) that impinge branch 1104 are concurrently active”…so four is an initial activation threshold), the artificial neural network (figs. 2A-D…artificial neural network array) comprising a plurality of neurons (figs. 1A-B, item 100 and fig. 11, item 1100; ¶48...individual neuron having a cell body 102, dendrites 104(a-e) and axon/output 106; figs. 2A-D, plurality of neurons 202(1)…202(n)) interconnected by a plurality of synapses (figs. 2A-D…intersection area between dendrite branches 202(n)(a…d) and sensory fiber inputs 204(m) are synapses);
comparing neuronal activity within the artificial neural network to a predetermined neuronal activity target (fig. 12, items 1202-1204; ¶137...desired activation frequency is predetermined neuronal activity target; ¶138…example desired activation frequency for branch 1104 is 25%, e.g., the desired activation of the branch is 25% of the total time…the desired frequency is compared to what is actually observed of branch 1104, e.g., in the particular instance, branch 1104 is activating less than the target 25% of the time, e.g., it is observed 4 out of 8 inputs are concurrently active less than 25% of the time); 
decrementing the activation threshold of the artificial neural network until neuronal activity within the artificial neural network meets the predetermined neuronal activity target (figs. 12, items 1210 and 1212; ¶138…in the particular instance, because it is counted that branch 1104 is activating less than the desired/targeted activation frequency of 25%, the activation threshold is decremented from the initial activation threshold of four out of eight, to three out of eight to trigger activation of the branch, in order to meet the desired/target activation frequency of 25%).
Per claim 25, Rhodes discloses claim 24, further disclosing comparing neuronal activity comprises: determining an overlap value corresponding to a sum of active inputs connected to the plurality of neurons via synapses having non-zero synaptic weights (fig. 11 and ¶134…connections between the sensory fiber inputs and branches, e.g., 1104-1108, may be assigned various different weights, where the sums of concurrently received input signal may be calculated based on the weights assigned to the different connections between the inputs and the branches 1104-1108); and determining a count of those of the plurality of neurons (fig. 11 and ¶138…counting the number of active overlaps for a particular branch, e.g., counting the number of concurrently active inputs out of the eight possible inputs that impinge branch 1104) whose overlap exceeds the activation threshold (¶133-135…activation threshold is a threshold level of concurrent activity, e.g., a number of concurrently active inputs that impinge on a particular branch, required to activate/trigger the branch; ¶138…”branch 1104 initially is configured to activate when four out of eight inputs 1110(a), 1110(b), 1110(c), 1110(d), 1110(e), 1110(f), 1110(g), and 1110(h) that impinge branch 1104 are concurrently active”; ¶138…there is counting of both the number of concurrently active inputs along a branch that exceeds the threshold, e.g., four, as well as a count of the number of times over a period of time the branch 1104 activated or surpassed the threshold to determine percentage, e.g., less than 25%; fig. 12, item 1206…monitoring activity rates of the branches, e.g., counting how many times branches activated based on threshold level; fig. 12, item 1208…can also apply a similar approach to activity rates of cell body).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125